Broyles, J.
1. There was some evidence which authorized an inference that the defendants, J. L. Nessmith and W. D. Nessmith, had held themselves out to the public as partners, doing a partnership business under the firm name of Nessmith Lumber Company.
2. There was likewise evidence which authorized a finding that J. L. Nessmith was acting within the scope of his authority when he signed the firm’s name to the note sued upon.
3. The plaintiff bank, being the transferee of the negotiable note sued upon, was presumably the bona fide purchaser of the same for value and before maturity; and it was for the jury to say whether this presumption was rebutted by the evidence adduced upon the trial.
4. Under the facts of the case it was not error to admit in evidence the note sued upon, over the objections stated.
5. Some of the excerpts from the charge excepted to are subject to slight criticism, but none of them contain material error. The charge as a whole was full, fair, and applicable to the issues involved in the case.
6. The alleged newly discovered evidence is cumulative in its character, and not such as would probably cause a different verdict to be returned upon another trial.
7. There was some evidence authorizing the verdict, and, it having been approved by the trial judge, this court will not interfere with it.

Judgment affirmed.